Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Crandale Williams appeals the district court’s order granting his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012) and reducing his sentence to the low end of his amended Guidelines range.* We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See United States v. Williams, No. 2:95-cr-00009-H-l (E.D.N.C. Nov. 7, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 Williams contends he is entitled to a further reduction.